Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 1 of 12 Page ID #:1




 1   Keiyana Fordham Pilson (SBN 331699)
 2   PILSON LAW GROUP, P.C.
     4601 Lafayette Street, #4476
 3
     Santa Clara, CA 95054
 4   (202) 725-7440 Tel
     (408) 884-2407 Fax
 5
     kpilson@pilsonlawgroup.com
 6
     Attorney for Plaintiffs,
 7
     Hollywood Unlocked, Inc., and
 8   Jason Lee Johnson
 9
                         UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11

12
                                                  CASE NO. 2:20-CV-11273
13     HOLLYWOOD UNLOCKED, INC., a
                                                  COMPLAINT FOR
14     California Corporation, and JASON LEE      COPYRIGHT INFRINGMENT
15     JOHNSON, an individual
16                Plaintiffs,                     REQUEST FOR JURY TRIAL
17           v.                                   Trial Date: None
18
       LIFETIME ENTERTAINMENT
19
       SERVICES, LLC, a Delaware Limited
20
       Liability Company; A&E TELEVISION
21
       NETWORKS, LLC, a Delaware Limited
22
       Liability Company; HOME BREWED
23
       PRODUCTIONS, LLC, a California
24
       Limited Liability Company, and DOES 1-
25
       10,
26
                  Defendants.
27

28
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 2 of 12 Page ID #:2




 1         Plaintiffs, Hollywood Unlocked, Inc., and Jason Lee Johnson by and through
 2   their undersigned attorney of record, allege as follows:
 3

 4                             JURISDICTION AND VENUE
 5                1.     The court has original jurisdiction of this action under 17 U.S.C.
 6         § 501 et seq., and 28 U.S.C. § 1338(a).
 7                2.     Venue in this judicial district is proper under 28 U.S.C. §
 8         1391(b) in that a substantial part of the events giving rise to the within claims
 9         occurred in this judicial district, and under 28 U.S.C. § 1400(b) in that it is a
10         judicial district where defendants committed acts of copyright infringement
11         and have regular and established places of business.
12

13                                      THE PARTIES
14                3.     Plaintiff, HOLLYWOOD UNLOCKED, INC. (“Plaintiff” or
15         “Hollywood Unlocked”), is a California corporation with its principal place
16         of business in Los Angeles, California.
17                4.     Plaintiff, JASON LEE JOHNSON (“Plaintiff” or “Jason Lee”), is
18         CEO and founder of Hollywood Unlocked, and a resident of Los Angeles,
19         California.
20                5.     Defendant, LIFETIME ENTERTAINMENT SERVICES, LLC.
21         (“Defendant” or “Lifetime”), is, on information and belief, a Delaware limited
22         liability company with its principal place of business in New York, New
23         York, and an office in Los Angeles, California.
24                6.     Defendant, A&E TELEVISION NETWORKS, LLC
25         (“Defendant” or “A&E TV Networks”), is, on information and belief, a
26         Delaware limited liability company with its principal place of business in
27         New York, New York, and an office is Los Angeles, California.
28                7.     Defendant Lifetime is, on information and belief, a wholly
                                                2
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 3 of 12 Page ID #:3




 1         owned subsidiary of A&E TV Networks.
 2               8.     Defendant, HOME BREWED PRODUCTIONS LLC
 3         (“Defendant or “Home Brewed Productions”) is, on information and belief, a
 4         California limited liability company with its principal place of business in Los
 5         Angeles, CA.
 6               9.     Defendant Home Brewed Productions is, on information and
 7         belief, the production company that produced the show at issue for Lifetime
 8         and A&E TV Networks.
 9               10.    Plaintiffs are informed and believe, and on that basis allege, that
10         each of the Defendants participated in and is in some manner responsible for
11         the acts described in this Complaint and any resulting damages.
12               11.    Plaintiffs are unaware of the true names and capacities of the
13         defendants identified herein as DOES 1 through 10, whether individual,
14         corporate, associate, or otherwise, and therefore sues those defendants under
15         said fictitious names. Plaintiffs are informed and believe, and on that basis,
16         allege that each defendant identified herein as DOE is legally responsible for
17         the allegations in this Complaint and proximately caused injury and damages
18         to Plaintiffs. Plaintiffs will seek leave to amend the Complaint when the true
19         names and capacities of said DOE defendants have been ascertained.
20         Hereinafter, Lifetime, A&E TV Networks, Home Brewed Productions, and
21         DOES 1 through 10 are collectively referred to as “Defendants.”
22               12.    Plaintiffs are informed and believe, and on that basis allege, that
23         each of the Defendants has acted in concert and participation with each other
24         concerning the claims in this Complaint.
25               13.    Plaintiffs are informed and believe, and on that basis allege, that
26         each of the Defendants were empowered to act as the agent, servant and/or
27         employees of each other, and that all the acts alleged to have been done by
28         one of them were authorized, approved, and/or ratified by each of them.
                                               3
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 4 of 12 Page ID #:4




 1                                 GENERAL ALLEGATIONS
 2               14.    This is a civil action for damages and injunctive relief by
 3         Plaintiffs against Defendants for copyright infringement in violation of the
 4         Copyright Act, 17 U.S.C. § 101 et seq. (the “Copyright Act”).
 5               15.    Plaintiff, Hollywood Unlocked, is a media and entertainment
 6         company that operates a website, available at www.hollywoodunlocked.com
 7         (“the Website”).
 8               16.    Plaintiff, Jason Lee, is CEO and founder of Hollywood
 9         Unlocked, and an entertainment personality who develops original
10         programming for his show, Hollywood Unlocked with Jason Lee Uncensored
11         (“Hollywood Unlocked Uncensored”).
12               17.    Hollywood Unlocked distributes its content across its social
13         media channels, online video platforms, and has licensed its original
14         programming content to third parties.
15               18.    Hollywood Unlocked Uncensored is a show that airs live twice a
16         week on Mondays and Thursdays and is thereafter available on demand on
17         various platforms including YouTube, iHeartRadio, iTunes, and the Website.
18               19.    Hollywood Unlocked Uncensored is hosted by Jason Lee,
19         alongside two other co-hosts. The show has a talk radio style format where
20         the hosts engage celebrity guests in tell-all interviews. The hosts also discuss
21         breaking news stories, contemporary politics, and celebrity and entertainment
22         news with a focus on African-American culture.
23               20.    As an entertainment personality and the namesake of Hollywood
24         Unlocked Uncensored, Jason Lee, leverages his personal relationships with
25         celebrities to invite them as guests to the show. The show is a platform for
26         celebrities to clear up rumors and allegations involving them, and share
27         exclusive content.
28               21.    Jason Lee and his team develop the creative content for each
                                               4
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 5 of 12 Page ID #:5




 1         show. Jason Lee utilizes his years of experience in Hollywood entertainment,
 2         his talent, and creativity to develop content and original programming for the
 3         show that is enticing, interesting, and engaging for its viewers. Each show
 4         involves substantial time and monetary commitments for content
 5         development, production, marketing, and distribution.
 6               22.    Because of Jason Lee’s experience, talent, and creativity, he has
 7         built Hollywood Unlocked into a brand with a dedicated following to its
 8         Website and social media channels, and has expanded the brand to include
 9         original video programming on Hollywood Unlocked Uncensored. As a
10         result, Hollywood Unlocked has 2.1 million followers on Instagram, and
11         200,000 followers on Facebook. Hollywood Unlocked Uncensored has
12         247,000 subscribers to its YouTube channel.
13               23.    Hollywood Unlocked generates revenue from advertising.
14         Hollywood Unlocked drives traffic from its Website, and from its social
15         media channels, which translates into viewers for Hollywood Unlocked
16         Uncensored and advertising revenue dollars based on audience size and
17         demographics.
18               24.    In May 2019, Hollywood Unlocked Uncensored first aired an
19         interview with celebrity recording artist, K. Michelle. The subject of the
20         show was “K. Michelle Talks Discrimination in the Music Industry and R.
21         Kelly” (“the Interview”).
22               25.    During the Interview, K. Michelle candidly discussed with Jason
23         Lee and his co-hosts her personal thoughts on the sexual assault allegations
24         against R. Kelly, among other topics.
25               26.    On May 8, 2019, Hollywood Unlocked published the Interview
26         on YouTube, iHeartRadio and its Website.
27               27.    The Interview received significant attention after it was
28         published with over 245,000 views, over 5,600 likes by viewers, and 1,625
                                               5
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 6 of 12 Page ID #:6




 1         comments.
 2               28.    On January 2, 2020, Defendant Lifetime, aired its documentary,
 3         “Surviving R. Kelly, Part II: The Reckoning” on Lifetime’s cable channel,
 4         which is owned by Defendant, A&E TV Networks (“the Lifetime
 5         Documentary”).
 6               29.    On the same date that the Lifetime Documentary aired, Plaintiff
 7         became aware that Defendants unlawfully used, without permission, a license,
 8         or a legal defense, a clip from the Interview on Plaintiff’s show, Hollywood
 9         Unlocked Uncensored, specifically at S.2, Ep.1, 29:19-31.
10               30.    The Lifetime Documentary used Plaintiff’s Interview for its
11         original purpose, and not a fair use. Rather than conduct its own interview of
12         celebrity recording artist, K. Michelle, Defendants used Plaintiff’s
13         copyrighted Interview, which made not only the recording artist, K. Michelle,
14         but also Jason Lee, and Hollywood Unlocked to be unwilling participants of
15         the controversial documentary series.
16               31.    The Lifetime Documentary identifies K. Michelle in a subtitle as
17         a “Former R. Kelly protégé,” which is an attribution that was likely not
18         approved by the artist and was certainly not approved by Hollywood
19         Unlocked to be used in connection with the Interview.
20               32.    Furthermore, Lifetime’s use of the Interview also constitutes an
21         unauthorized use of Jason Lee’s image. To protect the Hollywood Unlocked
22         brand, Jason Lee does not want to have any association with a documentary
23         focused on the highly sensitive and provocative topic of R. Kelly and the
24         sexual assault allegations against him. The Hollywood Unlocked brand is
25         currently expanding by various media partnerships and its reputation is of
26         paramount importance.
27               33.    As a result of Hollywood Unlocked’s unwilling participation in
28         the Lifetime Documentary, Hollywood Unlocked’s reputation was harmed
                                               6
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 7 of 12 Page ID #:7




 1         and it has received a number of victims’ rights letters and other negative
 2         media comments because of its association with the Lifetime Documentary.
 3               34.    On January 21, 2020, Hollywood Unlocked, through its
 4         undersigned attorney, contacted A&E TV Networks by letter to have its
 5         copyrighted material removed from the Lifetime Documentary or
 6         alternatively pay reasonable compensation for the use of its copyrighted work.
 7               35.    A&E TV Networks did not provide a response, but the purported
 8         production company for the Lifetime Documentary, Defendant Home Brewed
 9         Productions, issued a response on behalf of A&E TV Networks, and rejected
10         all of Hollywood Unlocked’s demands.
11               36.    After no resolution was met, Hollywood Unlocked has filed this
12         Complaint.
13               37.    As of the date of filing this Complaint, Defendants are
14         continuing to infringe on Hollywood Unlocked’s copyrighted work by
15         including the Interview in the Lifetime Documentary.
16               38.    Hollywood Unlocked is the sole and exclusive owner of its
17         intellectual property. Hollywood Unlocked owns all content created for the
18         show, Hollywood Unlocked Uncensored, and limits distribution of that
19         content at the time of publication.
20               39.    Hollywood Unlocked is the holder of the exclusive rights under
21         the Copyright Act to reproduce, distribute, display, or license throughout the
22         United States its audiovisual multimedia work described above as the
23         Interview, registered with the U.S. Copyright Office as PA 2-235-589,
24         described in Exhibit A, and is the subject of this action.
25               40.    At no time did Hollywood Unlocked authorize any of the
26         Defendants, by license or otherwise, to copy, reproduce, distribute, or display
27         any of the copyrighted Interview.
28               41.    Therefore, Defendants collectively infringed on Plaintiff’s
                                                 7
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 8 of 12 Page ID #:8




 1         exclusive rights in the Interview by copying, reproducing, duplicating,
 2         distributing, and displaying it as part of the Lifetime Documentary without
 3         Plaintiff’s permission.
 4                 42.   Because of Defendants actions, each acting in concert, to
 5         promote and profit from the Lifetime Documentary, Plaintiff has suffered
 6         severe economic losses and reputational damages in an amount to be proven
 7         at trial.
 8                 43.   Defendants continue to infringe on Plaintiff’s copyrighted work
 9         by using the Interview as part of the Lifetime Documentary, and unless
10         temporarily, preliminarily, and permanently enjoined by Order of this Court,
11         will continue to infringe said copyright and cause irreparable injury to
12         Plaintiff. As a result of Defendants’ acts of infringement, Plaintiff is without
13         an adequate remedy at law as damages are difficult to ascertain unless
14         injunctive relief is granted.
15                 44.   Defendants have committed all of the aforesaid acts deliberately
16         and willfully by infringing on Hollywood Unlocked’s copyrighted work
17         without regard to its intellectual property rights.
18
19                              FIRST CLAIM FOR RELIEF
20    (Copyright Infringement Under 17 U.S.C. 101 et seq. Against All Defendants)
21                 45.   Plaintiffs repeat and reallege all prior allegations contained in
22         this Complaint.
23                 46.   Hollywood Unlocked holds the exclusive rights for its
24         copyrighted work, the Interview, under the Copyright Act to reproduce,
25         distribute, display, or license throughout the United States its audiovisual
26         multimedia work.
27                 47.   Defendants have infringed on Plaintiff’s rights as described
28         above by copying, reproducing, duplicating, distributing, and displaying
                                                8
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 9 of 12 Page ID #:9




 1         Plaintiff’s copyrighted work as part of the Lifetime Documentary without
 2         Plaintiff’s permission.
 3                 48.   Defendants infringing actions constitutes willful infringement
 4         under the Copyright Act.
 5                 49.   As a direct and proximate result of Defendants’ acts of copyright
 6         infringement, Plaintiff has suffered actual damages in an amount to be proven
 7         at trial.
 8                 50.   Plaintiff is entitled to recover an award of actual damages or
 9         Defendants’ profits gained because of the copyright infringement.
10                 51.   Alternatively, Plaintiff is entitled to recover from Defendants the
11         full range of statutory damages under the Copyright Act, 17 U.S.C. §
12         504(a)(1), (b) for willful copyright infringement, plus an award of attorneys’
13         fees and costs, pursuant to 17 U.S.C. § 505.
14

15                            SECOND CLAIM FOR RELIEF
16        (Right of Publicity Violation Under Cal. Civ. Code § 3344 Against All
17                                          Defendants)
18                 52.   Plaintiffs repeat and reallege all prior allegations contained in
19         this Complaint.
20                 53.   Plaintiff, Jason Lee, is the owner of the publicity rights in his
21         name, voice, and likeness as an entertainment personality who makes
22         appearances, and hosts several shows across various multimedia platforms.
23                 54.   Defendants have willfully and without authorization used Jason
24         Lee’s name, voice, and likeness for commercial purposes when the Lifetime
25         Documentary used Hollywood Unlocked’s Interview as part of its
26         controversial R. Kelly series.
27                 55.   Defendants’ unauthorized use of Jason Lee’s name, voice, and
28         likeness constitute a commercial misappropriation in violation of Section
                                                9
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 10 of 12 Page ID #:10




  1         3344 of the California Civil Code.
  2                56.    As a direct and proximate result of Defendants’ wrongful
  3         conduct, Jason Lee has suffered reputational damages in an amount to be
  4         proven at trial.
  5                                 THIRD CLAIM FOR RELIEF
  6            (Common Law Right of Publicity Violation Against All Defendants)
  7                57.    Plaintiffs repeat and reallege all prior allegations contained in
  8         this Complaint.
  9                58.    Plaintiff, Jason Lee, is the owner of the common law publicity
 10         rights in his name, voice, and likeness as an entertainment personality who
 11         makes appearances, and hosts several shows across various multimedia
 12         platforms.
 13                59.    Defendants have willfully and without authorization used Jason
 14         Lee’s name, voice, and likeness for commercial purposes when the Lifetime
 15         Documentary used Hollywood Unlocked’s Interview as part of its
 16         controversial R. Kelly series.
 17                60.    Defendants’ unauthorized use of Jason Lee’s name, voice, and
 18         likeness constitute a violation of California’s common law right of publicity.
 19                61.    As a direct and proximate result of Defendants’ wrongful
 20         conduct, Jason Lee has suffered reputational damages in an amount to be
 21         proven at trial.
 22

 23                                 PRAYER FOR RELIEF
 24   WHEREFORE, Plaintiffs pray for relief as follows:
 25                1.     For an Order enjoining Defendants from infringing Hollywood
 26         Unlocked’s copyrighted work, the Interview, by removing the clip from the
 27         Lifetime Documentary, temporarily while this action is pending, and
 28         thereafter permanently;
                                                 10
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 11 of 12 Page ID #:11




  1               2.     An award of actual damages by way of profits gained that were
  2         attributed to Defendants’ infringement of Hollywood Unlocked’s copyrighted
  3         work, or statutory damages under the Copyright Act attributable to
  4         Defendants’ infringement of Hollywood Unlocked’s copyrighted work that
  5         this Court deems proper and just under the Act;
  6               3.     For an award of attorneys’ fee under the Copyright Act, 17
  7         U.S.C. § 505;
  8               4.     For an award of costs under the Copyright Act, 17 U.S.C. § 505;
  9               5.     An award of compensatory damages in an amount to be proven
 10         at trial for Defendants’ misappropriation of Plaintiff, Jason Lee’s image,
 11         voice, and likeness.
 12               6.     For an award of pre-judgment interest and post-judgment interest
 13         to the maximum extent allowed by law;
 14               7.     For such other and further relief as the Court deems just and
 15         proper.
 16

 17   Dated: December 11, 2020                      Respectfully submitted,
 18                                                 PILSON LAW GROUP, P.C.
 19
                                                    By: /s/Keiyana Fordham Pilson
                                                           Keiyana Fordham Pilson
 20                                                        Attorney for Plaintiffs,
 21                                                        Hollywood Unlocked, Inc.
                                                           Jason Lee Johnson
 22

 23

 24

 25

 26
 27

 28
                                               11
Case 2:20-cv-11273-MCS-RAO Document 1 Filed 12/11/20 Page 12 of 12 Page ID #:12




  1                              DEMAND FOR JURY TRIAL
  2

  3          Pursuant to Local Rule 38-1, Plaintiffs request a trial by jury on all issues so
  4   triable.
  5

  6   Dated: December 11, 2020                        Respectfully submitted,
  7                                                   PILSON LAW GROUP, P.C.
  8
                                                      By: /s/Keiyana Fordham Pilson
                                                             Keiyana Fordham Pilson
  9                                                          Attorney for Plaintiffs,
 10                                                          Hollywood Unlocked, Inc.
                                                             Jason Lee Johnson
 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                                 12
